Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33 recites “the placement” in the last line of the claim, where this recitation is a typographical error and Applicant intended to recite “the placemat”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means for measuring” and “means for mixing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “measuring” or “mixing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 24, 32 and 33 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the disclosed means for measuring include “scoops, cups, specific bottles or containers of various sizes, etc.” per paragraph 0007 and the disclosed means for mixing include “hand mixing tools, mixing trays, beads or internal agitators to promote mixing, external vibration and mixing 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 24, 32 and 33 recite a polishing element without additional information pertaining to the structural configuration of the polishing element and the disclosure fails to mention a polishing element. There is no conventional or understood configuration associated with the term polishing element either. A polishing element could be any number of diverse items such as: a nail buffer or nail shining/polishing pad; a wipe, cloth or tissue; a brush or other applicator for applying nail polish; a composition which when applied makes a surface shiny; a driven tool with a buffing/polishing pad; any element/tool associated with a polishing process; etc. The disclosure does not provide figures depicting a polishing element and the disclosed method does not mention using a polishing element in any of the steps. Thus, the original disclosure does not describe the polishing element in a manner which would allow one of ordinary skill in the art to make and use the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 32 and 33 recite a polishing element; however, this element is not described in the disclosure, nor is it depicted in a drawing and the claim fails to provide any details with regard thereto. Thus, the metes and bounds of the claim are indefinite as it is not clear what structure is intended by this language. 
Claims 26-30 recites the limitations “the means for measuring”, “the means for mixing”, “the container” and “the cosmetic applicator” in line 1 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 requires “at least one selected from the group consisting of” where each element is provided thereafter; thus, the claim only requires one of the 14 elements listed. Applicant must amend these claims to first require the particular element (e.g. container) and then recite the additional information which further limits the subject matter of the particular element. 
Claim 27 states the means for mixing is selected from a hand mixing tool, an internal agitator device, and an external mixing device. It is unclear if the means for mixing and cosmetic agitator of claim 24 are the same element as an internal agitator device is considered to be one of the means for mixing. The disclosure also states that 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, 27, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanick (US 20050208456).
Regarding claims 24 and 31, Swanick discloses a customizable cosmetic kit (Refer to Figures 1-8 and Abstract), comprising at least one selected from the group consisting of: a means for measuring a cosmetic raw material (measurement device, also referred to as color measurement guide area, Refer to paragraph 0022-0023, 0044-0045 and 0082 and Figures 3 and 4), a cosmetic raw material, which is at least one selected from the group consisting of a pigment, a suspension, a powder, a solvent, an oil, an, and mica (Refer to paragraphs 0047 and 0105-0167 and Tables 1-9), a means for mixing the raw material (27), a container (28) configured to hold a cosmetic, a cosmetic applicator (26), a placemat (31, 61, 62), an instruction manual (30, refer to paragraphs 0036 and 0082), and a recipe card (29). 

Regarding claim 27, Swanick discloses the means for mixing the raw material is a hand mixing tool (27, Refer to Figure 1). 
Regarding claim 28, Swanick discloses the container is a cup, jar or bottle (28 is interpreted as reading on a cup, jar and bottle, Refer to Figure 1).

Claims 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanick (US 20050208456).
Regarding claim 24, Swanick discloses a customizable cosmetic kit (Refer to Figures 1-8 and Abstract), comprising at least one selected from the group consisting of: a means for measuring a cosmetic raw material (measurement device, also referred to as color measurement guide area, Refer to paragraph 0022-0023, 0044-0045 and 0082 and Figures 3 and 4), a cosmetic raw material, which is at least one selected from the group consisting of a pigment, a suspension, a powder, a solvent, an oil, an, and mica (Refer to paragraphs 0047 and 0105-0167 and Tables 1-9), a means for mixing the raw material (27), a container (28) configured to hold a cosmetic and a placemat (31, 61, 62). 
Regarding claim 25, Swanick discloses the kit is for producing a customized cosmetic selected from the group consisting of a foundation, a blush, an eye-shadow, and a lip product (Refer to paragraphs 0007-0010). 

Regarding claim 31, Swanick discloses the kit of claim 24 comprises the placemat (31, 61, 62). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Swanick and Caulier et al. (US 20160166044). 
Regarding claims 28-30, Swanick discloses the kit of claim 24 above having a means for measuring, a cosmetic raw material, a means for mixing and a container; however, Swanick does not disclose the container being a bottle with a brush applicator. Swanick teaches the kit is used to produce custom cosmetic products such as foundation, blush, eyeshadow and lip gloss (Refer to paragraphs 0007-0010) and provides a container for storing the final product, but does not provide specific details regarding the configuration of the container. It is conventional for liquid/pasty cosmetic products such as foundation and lip gloss to be provided in a bottle with a cap having a brush applicator as demonstrated by Caulier et al. (Refer to Figure 1). The bottle (2) of Caulier et al. contains a cosmetic product (V) in the form of liquid foundation, lip gloss or 
Regarding claims 32 and 33, Swanick discloses the kit of claim 24 above, wherein the kit comprises the means for measuring the cosmetic raw material (measurement device, also referred to as color measurement guide area, Refer to paragraph 0022-0023, 0044-0045 and 0082 and Figures 3 and 4), the cosmetic raw material (Refer to paragraphs 0047 and 0105-0167 and Tables 1-9), the means for mixing (27), the container (28) and the placemat (31, 61, 62); however, Swanick does not disclose a cosmetic agitator configured to fit inside the container, a cosmetic applicator and a polishing element. Swanick teaches the kit is used to produce custom cosmetic products such as foundation, blush, eyeshadow and lip gloss (Refer to paragraphs 0007-0010) and provides a container for storing the final product, but does not provide specific details regarding the configuration of the container. It is conventional for liquid/pasty cosmetic products such as foundation and lip gloss to be provided in a container with an applicator having a polishing element and an agitator inside the container to mix the contents when the container is shaken by a user, as demonstrated by Caulier et al. (Refer to Figure 1). Caulier et al. teach a container (2) storing a cosmetic product (V) in the form of liquid foundation, lip gloss or nail varnish . 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Swanick and Swaab (US 20050121815). 
Regarding claim 26, Swanick discloses the kit of claim 24 above (see both rejections under 102(a)(1) of claim 24 above); however, Swanick does not disclose the means for measuring being at least one of a scoop, a cup, a funnel or a bottle. Swanick teaches the measuring means may be in the form of lines on a substrate, where a user places the appropriate cosmetic raw material on the corresponding line (Refer to paragraphs 0044-0045). Swaab teaches a similar custom cosmetic kit which provides a plurality of cosmetic raw materials (24), means for measuring the cosmetic raw materials (40 of 22), means for mixing (32), containers (38), etc. (Refer to Figures 1 and 2). Swaab teaches the means for measuring having a similar configuration to that of Swanick, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799